COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                    No. 08-17-00066-CV
 IN THE INTEREST                                  §
                                                                      Appeal from the
                                                  §
 OF J.A.N., A CHILD                                                 388th District Court
                                                  §
                                                                  of El Paso County, Texas
                                                  §
                                                                   (TC# 2015DCM5440)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the Appellant is entitled

to a new trial. We therefore reverse the judgment of the trial court below signed on February 17,

2017, and remand the cause for new trial, in accordance with this Court’s opinion. It is further

ordered that each party bear their own costs. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2018.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.